DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santi et al. (US 2010/0181727).
With regard to claim 1, Santi discloses a system (as seen in Figs. 1, etc.), comprising: a seal (11) comprising a plurality of radial features (13, 17, 18, 20, etc.) and a plurality of axial features (15, 16, 21, etc.) extending from a cylindrical body (as labeled in Examiner annotated Fig. 1 below (see the shaded area)), the cylindrical body comprises a first material (i.e. the elastoimeric material of 11, see paragraph [0029], etc.) and a second material (14, 14’, 14’’, or 14’’’), wherein the second material is bent (e.g. see the embodiments of Figs. 1a or 4c showing a bend in the illustrated cross-section, or every embodiment of such as it is annular and thus considered bent around the main axis of the seal) and stiffer than the first material (as it is disclosed as metal versus the elastomer of the first material, see paragraphs [0028], etc.)), and a step feature (as labeled in Examiner annotated Figs. 1 and 1a below and similar portions in other Figures) arranged between the second material, an upper radial feature of the plurality of radial features, and an upper axial feature of the plurality of axial features (as seen in Figs. 1, 1a, etc. it is arranged between each of such in the same manner as Applicant’s disclosed step feature is as).


    PNG
    media_image1.png
    500
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    630
    media_image2.png
    Greyscale

With regard to claim 2, Santi discloses that the first material is an elastomer and wherein the second material is a metal (as disclosed in paragraphs [0028]-[0029], etc.).

With regard to claim 3, Santi discloses that the plurality of radial features extends from only the first material (as seen in Figs. 1, etc.).

With regard to claim 4, Santi discloses that the plurality of axial features extends from only the first material (as seen in Figs. 1, etc.).

With regard to claim 5, Santi discloses that the first material completely surrounds the second material (as seen in Figs. 1, etc.).

With regard to claim 6, Santi discloses that the plurality of radial features includes exterior radial features (17 and 18) extending in a radially outward direction (as seen in Figs. 1, 3, etc.) and interior radial features (e.g. 13, 20) extending in a radially inward direction (as seen in Figs. 1, 3, etc.) toward an opening of the seal (i.e. the central bore of the seal as seen in Figs. 1, etc.), and wherein the second material is closer to the exterior radial features compared to the interior radial features (as seen in Figs. 3, etc.).

With regard to claim 7, Santi discloses that the plurality of axial features includes at least one axial feature arranged on a first side of the seal (e.g. 21 as seen in Fig. 1 at one axial end) and at least one axial features arranged on a second side of the seal (e.g. 15 or 16 as seen in Fig. 1, 3, etc. at the opposite axial end), wherein the first side is opposite the second side (as seen in Figs. 1, etc.).

With regard to claim 8, Santi discloses a sealing device (11) comprising: a spine feature (14, 14’’’, etc.) comprising a stiff material (metal as disclosed in paragraph [0028], etc.) encased in an elastomeric material (as disclosed in paragraph [0029], etc. and as seen in Figs. 1, 3, etc.), wherein a plurality of exterior radial features (at least two of 17 and 18) extends radially outward from the elastomeric material (as seen in Figs. 1, 3, etc.) and a plurality of interior radial features (at least two of 13 and 20) extends radially inward from the elastomeric material (as seen in Figs. 1, 3, etc.), and wherein an upper axial feature (e.g. 21) extends from a first end of the elastomeric material (as seen in Fig. 1 it extends from a first axial end) and wherein a lower axial feature (15 or 16) extends from a second end of the elastomeric material (as seen in Fig. 1 it extends from a second axial end), wherein the first end is opposite the second end (as seen in Fig. 1, etc.), and a step feature (as labeled in Examiner annotated Figs. 1 and 1a above and other similar portions in other Figures) arranged between the spine feature, an upper exterior radial feature of the plurality of exterior radial features, and the upper axial feature (as seen in Figs. 1, 1a, etc. it is arranged between each of such in the same manner as Applicant’s disclosed step feature is as).

With regard to claim 9, Santi discloses that the plurality of exterior radial features comprises a blunt end and wherein the plurality of interior radial features comprises a pointed end (as seen in Fig. 1, 3, etc. the exterior radial features are relatively blunt compared to other possible shapes and are even blunter when installed, and the interior radial features are relatively pointed compared to other possible shapes and are also more pointed prior to compression. Additionally when the seal is installed in 2 but 3 has not yet inserted the relative shapes will be disclosed).

With regard to claim 10, Santi discloses that the plurality of exterior radial features and the plurality of interior radial features are identical in shape (as seen in Fig. 3 when uninstalled).

With regard to claim 11, Santi discloses that a space between adjacent exterior radial features of the plurality of exterior radial features is greater than a space between interior radial features of the plurality of interior radial features (i.e. as seen in Fig. 3 as each space has a rounded bottom and inclined walls there are pluralities of dimensions and one between the tips of 18 is necessarily greater than one near the bottom of 10).

With regard to claim 12, Santi discloses that the spine feature comprises a bend (as seen in the embodiment of Fig. 4c as 14’’’ has a shape with an angle it is considered a bend).

With regard to claim 13, Santi discloses that the spine feature is located closer to the upper axial feature than the lower axial feature (as seen in Fig. 1 it is closer to 21 than 15 or 16).

With regard to claim 14, Santi discloses that the bend is normal (as seen in Fig. 4c both in that it is a right angle and in that it is considered ordinary or by design).

With regard to claim 15, Santi discloses that the spine feature is linear (as seen in Figs. 1 and 4c as it is either all rectangular or made up of linear portions).

With regard to claim 16, Santi discloses that each radially interior feature of the plurality of radially interior features is shaped similarly (as seen in Fig. 3).

With regard to claim 17, Santi discloses a system (as seen in Fig. 1, etc.), comprising: a seal (11) comprising at least one upper axial feature (15 or 16) configured to engage with a first surface (as seen in Fig. 1, etc. it is capable of this intended use limitation), a plurality of exterior radial features (18s) and at least one lower axial feature (21) configured to engage with a second surface (as seen in Fig. 1, etc. they are capable of the claimed intended use limitations), and a plurality of interior radial features (13, 19) configured to engage with a third surface (as seen in Fig. 1, etc. they are capable of the claimed intended use limitations); a spine feature (14, 14’’’, etc.) embedded in a compressible material of the seal (i.e. the elastomeric material of 11 as detailed in paragraphs [0029], etc.), the spine feature configured to provide a counterforce relative to a force of the first surface, the second surface, and the third surface (as seen in Fig. 1, etc. it is capable of this intended use limitation depending on how it is installed); and a step feature (as labeled in Examiner annotated Figs. 1 and 1a above, and similar portions in other Figs.) arranged between the spine feature, an upper radial feature of the plurality of exterior radial features, and the at least one upper axial feature (as seen in Figs. 1, 1a, etc. it is arranged between each of such in the same manner as Applicant’s disclosed step feature is as).

With regard to claim 19, Santi discloses that the cartridge seal is asymmetric or symmetric (as seen in Figs. 1, 3, etc. it is asymmetric).

With regard to claim 20, Santi discloses that the spine feature is biased toward one of the at least one upper axial feature, the plurality of exterior radial features, the plurality of interior radial features, or the at least one lower axial feature (as seen in Figs. 1, etc. it is biased towards at least the lower axial feature, but can also be considered biased towards each of the listed features as the elastomeric material biased it in each direction).

Claims 17-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagai et al. (US 2019/0032783).
With regard to claim 17, Yanagai discloses a system (as seen in Fig. 1-2, etc.), comprising: a seal (11) comprising at least one upper axial feature (e.g. 16b) configured to engage with a first surface (as seen in Fig. 1-2, etc. it is capable of this intended use limitation), a plurality of exterior radial features (e.g. 17, 17c, the portion proximate 14b, etc. are all different radially oriented features and/or radially located features) and at least one lower axial feature (e.g. 15b) configured to engage with a second surface (as seen in Fig. 1, etc. they are capable of the claimed intended use limitations), and a plurality of interior radial features (e.g. 15, 15a, 16, 16a, etc.) configured to engage with a third surface (as seen in Fig. 1, etc. they are capable of the claimed intended use limitations); a spine feature (14) embedded in a compressible material (13) of the seal (i.e. the elastomeric material of 11 as detailed in paragraphs [0030], etc.), the spine feature configured to provide a counterforce relative to a force of the first surface, the second surface, and the third surface (as seen in Fig. 1-2, etc. it is capable of this intended use limitation depending on how it is installed); and a step feature (as labeled in Examiner annotated Fig. 1 below) arranged between the spine feature, an upper radial feature of the plurality of exterior radial features, and the at least one upper axial feature (as seen in Figs. 1-2, etc. it is arranged between each of such in the same manner as Applicant’s disclosed step feature is as).


    PNG
    media_image3.png
    537
    504
    media_image3.png
    Greyscale

With regard to claim 18, Yanagai discloses that the spine feature is metal (see paragraph [0039], etc.) and comprises a Z-shape (as seen in Figs. 1-2 it is considered a Z-shape, and additionally in as much as Applicant’s spine is).

With regard to claim 19, Yanagai discloses that the cartridge seal is asymmetric or symmetric (as seen in Figs. 1-2, etc. it is asymmetric).

With regard to claim 20, Yanagai discloses that the spine feature is biased toward one of the at least one upper axial feature, the plurality of exterior radial features, the plurality of interior radial features, or the at least one lower axial feature (as seen in Figs. 1-2, etc. it is biased towards at least the lower axial feature, but can also be considered biased towards each of the listed features as the elastomeric material biased it in each direction).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new/amended grounds of rejection. In so much as they may apply to the current grounds of rejection, Applicant’s arguments filed 09 June 2022 have been fully considered but are not persuasive.
Applicant’s arguments are all with reference to the newly added “step feature” limitation added to each independent claim in the 09 June 2022 amendment, as the new/amended grounds of rejection disclose such (see above) such arguments are not persuasive.
In the interest of advancing prosecution Examiner recommends claiming additional structural features including more specifics of the shape of the seal (e.g. that it has a central bore, two exterior radial projections separated by a recess, and two interior radial projections projecting into the bore and separated by a recess, and at least one axial feature is defined by the step feature), and the shape of the spine (e.g. that is has a substantial “z-shape”), that the spine is completely embedded in the material of the seal (first material).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675